PER CURIAM.
On June 6, 1985, in proceedings below, the trial court revoked appellant’s probation and imposed sentence for a crime committed prior to October 1, 1983, the effective date of the sentencing guidelines. In this appeal, appellant urges us to reverse on grounds that he was sentenced under the guidelines without the benefit of an affirmative selection. Since it appears appellant did not affirmatively elect to be sentenced under the guidelines, we hereby correct the record to reflect that he received a non-guidelines sentence. See, e.g., Frazier v. State, 473 So.2d 44 (Fla. 2d DCA *12491985); Heathcoat v. State, 463 So.2d 449 (Fla. 2d DCA 1985).
GRIMES, A.C.J., and LEHAN and SANDERLIN, JJ., concur.